DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The examiner acknowledges the amended claims filed on September 3, 2021.  Claims 1-4 have been canceled.  Claims 5 and 6 have been amended.

Allowable Subject Matter
Claims 5-11 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 5, the main reason for indication of allowance is because in the prior art of record, Hiramoto (US 2013/0147926 A1) discloses an imaging apparatus (Fig. 1) comprising: a pupil division optical system (1; see also fig. 2) including a first pupil (1L) transmitting light of a first wavelength band (¶ 0069-0071) and a second pupil (1R) transmitting light of a second wavelength band different from the first wavelength band (¶ 0069-0071), an amount of components of a transmission wavelength band of first transmittance characteristics overlapping the first wavelength band being more than an amount of components of a transmission wavelength band of the first transmittance characteristics overlapping the second wavelength band (Note in figs. 4, 6 and 8A for example, that the transmittance for the cyan filter 1L would transmit more of the blue 
generate a second signal by capturing an image of light transmitted through the pupil division optical system and a second color filter having the second transmittance characteristics (¶ 0064-0067, 0069, 0081-0082); and generate a third signal by capturing an image of light transmitted through the pupil division optical system and a third color filter having the third transmittance characteristics (¶ 0064-0067, 0069, 0081-

Regarding claim 6, the main reason for indication of allowance is because in the prior art of record, Hiramoto (US 2013/0147926 A1) discloses an imaging apparatus (Fig. 1) comprising: a pupil division optical system (1; see also fig. 2) including a first pupil (1L) transmitting light of a first wavelength band (¶ 0069-0071) and a second pupil (1R) transmitting light of a second wavelength band different from the first wavelength band (¶ 0069-0071), an amount of components of a transmission wavelength band of first transmittance characteristics overlapping the first wavelength band being more than an amount of components of a transmission wavelength band of the first transmittance characteristics overlapping the second wavelength band (Note in figs. 4, 6 and 8A for example, that the transmittance for the cyan filter 1L would transmit more of the blue component than in the yellow filter 1R), an amount of components of a transmission wavelength band of second transmittance characteristics overlapping the first 
generate a second signal by capturing an image of light transmitted through the pupil division optical system and a second color filter having the second transmittance characteristics (¶ 0064-0067, 0069, 0081-0082); and generate a third signal by capturing an image of light transmitted through the pupil division optical system and a third color filter having the third transmittance characteristics (¶ 0064-0067, 0069, 0081-0082); and a processor (5) configured to generate a color image including the first signal as a first channel and the second signal as a second channel and a third channel .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson D. Hernández Hernández whose telephone number is (571)272-7311.  The examiner can normally be reached on 9:00 A.M. to 5:30 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Nelson D. Hernández Hernández/Primary Examiner, Art Unit 2697
September 9, 2021